—Order, Supreme Court, Bronx County (Lawrence Bernstein, J.), entered on or about September 28, 2000, which granted the People’s motion for reconsideration, and upon reconsideration, adhered to its original decision, entered on or about June 23, 2000, that had dismissed the indictment, unanimously reversed, on the law, and the indictment reinstated.
The motion court erred in dismissing the indictment on the ground that the Grand Jury’s initial failure to vote a true bill constituted a dismissal requiring the People to obtain leave to re-present. The fact that there were neither 12 votes to indict nor 12 votes to dismiss was not the equivalent of a dismissal (People v Foster, 279 AD2d 317). Concur — Nardelli, J. P., Williams, Ellerin, Lerner and Saxe, JJ.